Citation Nr: 9903784	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-35 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the right hip, rated 10 percent disabling prior to January 
18, 1995 and 20 percent thereafter.

2.  Entitlement to an increased rating for osteoarthritis of 
the left hip, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active service as a recognized guerrilla and 
in the regular Philippine Army from April 1944 to June 1946.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In November 1997 the Board granted an 
increased rating of 50 percent for the residuals of a gunshot 
wound to the right thigh, with injury to Muscle Groups XIV 
and XV.  The Board denied claims of entitlement to an 
increased rating for shortening of the right lower extremity 
and for osteomyelitis, inactive.

The Board in 1997 remanded the issues of entitlement to an 
increased (compensable) rating for malaria and for 
osteoarthritis of the hips, each rated 10 percent disabling 
at that time.  The Board also remanded the issue of 
entitlement to a total disability rating based on individual 
unemployability. 

The record shows that in June 1998, the RO granted an 
increased rating of 20 percent for osteoarthritis of the 
right hip and granted entitlement to a total disability 
rating based on individual unemployability with both ratings 
effective from January 18, 1995.  No change was made in the 
rating for malaria or the left hip disability.  The RO in 
July 1998 notified the veteran of the June 1998 rating 
determination.  The appeal seeking an increased rating for 
the hips and malaria has not been withdrawn.

The issue of entitlement to an earlier effective date for a 
total disability rating based on individual unemployability 
is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Osteoarthritis of the right hip is currently manifested 
by weakness, recurring pain and limitation of motion, 
particularly limitation of abduction that are productive when 
combined of moderate hip disability.

2.  Prior to January 18, 1995, osteoarthritis of the right 
hip was manifested by demonstrable limitation of motion and 
complaints of pain that produced no more than slight hip 
disability.  

3.  Osteoarthritis of the left hip is currently manifested by 
minimal weakness and limitation of motion and the complaint 
of recurring pain, which combined are productive of no more 
than slight mild impairment.

4.  Malaria is not active since service and ascertainable 
residuals of malaria are not confirmed at this time.

5.  Osteoarthritis of the hips or malaria have not rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for osteoarthritis of the right hip prior to January 
18, 1995 or in excess of 20 percent thereafter have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5253 (1998).

2.  The criteria for a disability evaluation in excess of 10 
percent for osteoarthritis of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5253 (1998).

3.  The criteria for an increased (compensable) disability 
rating for malaria are not met.  38 U.S.C.A. §§ 1155, 5107;  
 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.88b, Diagnostic Code 
6304 (1998) (effective prior and subsequent to August 30, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.


In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Osteoarthritis of the Hips
Factual Background

The Board in February 1994 granted service connection for 
osteoarthritis of the hips as secondary to the veteran's 
service-connected right lower extremity shortening.  The RO 
in April 1994 after review of contemporaneous VA medical 
records rated the disability 10 percent from March 1990 under 
Diagnostic Code 5003 criteria based upon X-ray evidence of 
arthritis.  

Of record was a 1990 statement from a private physician that 
did not report objective findings for the hips.  A VA 
examiner in 1993 reported pain on flexion of the right hip 
and that X-ray showed evidence of arthritis of both hips.  On 
reexamination in 1994, the veteran complained of pain in the 
right hip with prolonged sitting and walking.  An examiner 
reported for the right hip adduction to 25 degrees, abduction 
to 45 degrees, flexion to 80 degrees, extension to 30 
degrees, external rotation to 45 degrees and internal 
rotation to 40 degrees.  



Radiology was reported as unchanged from 1993.  The diagnosis 
was degenerative osteoarthritis of the hip joints with 
limitation of motion (flexion and rotation).

On VA examination in late 1994, the veteran complained of 
right knee pain radiating to the hip.  The examiner reported 
there was pain in the right hip in abduction, rotation, 
adduction and extension.  The range of motion for the hips 
was (left/right in degrees) flexion to 125 bilaterally, 
extension 30/25, rotation 60/50, abduction 25/20 and 
adduction 45/40.  The previously reported diagnosis for the 
hips was continued.

The RO in December 1994 after review of contemporaneous VA 
medical records rated each hip as 10 percent disabling under 
Diagnostic Code 5003-5253 criteria.

In a December 1994 report received after the RO rating 
decision, L. Lloren, M.D., reported the veteran's complaint 
of hip pain and reported thigh in flexion at an angle between 
20 degrees and 40 degrees and slight adduction or abduction, 
limitation of extension of the right thigh to 5 degrees, 
limitation of flexion of the right thigh to 20 degrees and 
limitation of abduction of the right thigh, with motion lost 
beyond 10 degrees.  The pertinent diagnosis was 
osteoarthritis of the hips.

On a VA examination in early 1995, radiology examination of 
the hips was reported as showing no arthritic changes and the 
right appearing habitually carried in abduction and slight 
external rotation.  Examination was positive for pain on 
motion of the right hip.  Right hip flexion was to 60 degrees 
and extension was to 15 degrees.  

In a November 1996 statement, Dr. Lloren reported findings 
and complaints regarding the hips that were essentially 
consistent with his previous statement.


On a VA examination in early 1997, the range of motion 
reported for the veteran's hips (left/right in degrees) was 
flexion to 120/100, full extension bilaterally, external 
rotation 5/40, internal rotation 5/15, abduction to 45 
bilaterally and adduction to 20 bilaterally.  Hip pan was 
also mentioned in examination of the femur disability.  The 
diagnoses were osteoarthritis of the left hip and the right 
hip with limitation of motion.  The examiner related 
veteran's difficulty ambulating to the right distal femur 
fracture residuals.

On a VA examination in 1998, the veteran's hip complaints 
were focused on the right hip.  The examiner reported painful 
right hip motion with no ankylosis.  The range of motion for 
the hips (right/left in degrees) was flexion, 130 
bilaterally, external rotation to 15/20, internal rotation to 
5/20, abduction to 30/35 and adduction to 15/20.  The 
diagnoses were osteoarthritis of the right hip with 
limitation of motion and osteoarthritis of the left hip with 
limitation of motion.

The examiner opined pertinently that there was more 
involvement of the right hip and that the left hip had mild 
osteoarthritis that on the right caused weakened movement, 
excess fatigability and incoordination and hence the veteran 
could not perform average employment.  There was pain on 
movement and ambulating of the hips and pain secondary to 
osteoarthritis that would progress in the hips resulting in 
further pain and limitation of motion. 

Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Hip, ankylosis, unfavorable, with extremely unfavorable 
ankylosis, the foot not reaching ground, crutches 
necessitated, shall be rated 90 percent.  Intermediate 
ankylosis shall be rated 70 percent.  Favorable ankylosis, in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction shall be rated 60 percent.  
Diagnostic Code 5250.

The rating schedule provides a 10 percent rating for 
limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5251.

The rating schedule provides a 40 percent rating for 
limitation of flexion of the thigh to 10 degrees, a 30 
percent rating for flexion limited to 20 degrees, a 20 
percent rating for flexion limited to 30 degrees and a 10 
percent rating where thigh flexion is limited to 45 degrees.  
Diagnostic Code 5252.

The rating schedule provides a 20 percent rating for 
impairment of the thigh, limitation of abduction, with motion 
lost beyond 10 degrees.  Limitation of adduction of the 
thigh, cannot cross legs, may be rated 10 percent.  
Limitation of rotation of the thigh, cannot toe-out more than 
15 degrees in the affected leg may be rated 10 percent.  
Diagnostic Code 5253.

The rating schedule provides an 80 percent rating for flail 
joint of the hip. Diagnostic Code 5254.




The rating schedule provides an 80 percent rating for 
impairment of the femur, fracture of shaft or anatomical neck 
with nonunion, with loose motion (spiral or oblique 
fracture).  With nonunion, without loose motion, weight-
bearing preserved with aid of brace, a 60 percent rating is 
provided.  Fracture of the surgical neck of the femur with 
false joint shall be rated 60 percent.  Malunion of the femur 
with marked knee or hip disability shall be rated 30 percent; 
with moderate knee or hip disability, 20 percent and with 
slight knee or hip disability, 10 percent.  Diagnostic Code 
5255.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rate as 
below: With X-ray evidence of involvement of 2 or more major 
joints, 20 percent, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  With X-ray evidence 
of involvement of 2 or more major joints, 10 percent, or 2 or 
more minor joint groups.  Note (1): The 20 pct and 10 pct 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Note (2): The 20 
pct and 10 pct ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive.  Diagnostic Code 5003.

The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows hip flexion 
from 0 to 125 degrees and hip abduction from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.





Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
appears to have expressed disagreement with the initial 
evaluation assigned by the RO after the Board decision 
granting service connection for his hip disability.  

The Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided VA examinations in connection with the claim 
and other records have been obtained.  The record is 
probative of the level of impairment from his bilateral hip 
disability.  The VA medical examination records include 
sufficient detail regarding the veteran's right hip disorder 
to apply current rating criteria and are considered the best 
evidence for an informed determination of the veteran's 
current impairment from his hip disorder.  

Dr. Lloren's reports are noted for their remarkable, nearly 
verbatim, recitation of VA rating criteria that have not been 
reproduced on comprehensive contemporaneous VA examinations 
over several years.  Therefore the Board does not accord any 
significant probative value to these reports.  Further, there 
has not been reported any other comprehensive evaluation 
since the VA examination of early 1998.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The RO reviewed the claim accordingly as a result of 
the Board remand and there does not appear to be any 
deficiency in the development completed pursuant to the 
Board's remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).


The veteran's osteoarthritis of the hips is rated in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 which assesses impairment of the thigh, 
residual limitation of abduction, adduction and rotation as 
primary rating criteria for the incremental ratings from 
10 to 20 percent.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the symptomatology and the disease for which service 
connection is in effect.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1997).  

The record simply does not provide any support for the use of 
alternative criteria available for rating disability of the 
hip and thigh, Diagnostic Codes 5250-5254, other than 
limitation of thigh flexion or extension under Diagnostic 
Codes 5251 and 5252, respectively or hip impairment as 
quantified under Diagnostic Code 5255.  The Board must 
observe that the veteran's coexisting disability of the right 
thigh rated as 50 percent disabling that prevents rating any 
overlapping symptoms as manifestations of the hip arthritis 
in view of the prohibition against pyramiding.  38 C.F.R. 
§ 4.14.   

The record reflects that the RO in increasing the rating for 
the right hip to 20 percent in 1998, rated the veteran's 
disability on the basis of VA examination which included 
current complaints referable to right hip osteoarthritis that 
the examiner found credible.  Viewed collectively, the VA 
examination reports that record evaluation through early 1998 
show recurring pain complaints but minimal orthopedic 
findings other than some limitation of motion.  Although he 
has reported having difficulty because of his right hip 
disability pain, VA examinations reported findings that 
appeared to confirm weakness with flare-ups that the examiner 
in 1998 found of some significance in the overall disability 
picture.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The right hip disorder symptoms, overall, appear 
to reflect no more than the corresponding percentage 
evaluation that would be contemplated in the 20 percent 
evaluation under Code 5253.  



The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 20 
percent evaluation, the highest evaluation under that rating 
scheme which no doubt refects the application of 38 C.F.R. 
§ 4.40, 4.45 and 4.59 in light of the VA examiner's 
assessment in 1998.  The next higher evaluation, 30 percent, 
is provided alternatively in the presence of more appreciable 
limitation of flexion than currently shown. 

The Board finds that the evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, clearly preponderates against the claim 
for an increase of the left hip disability rating.  It 
supports a conclusion that the veteran's disorder is 
manifested by symptoms of pain without significant limitation 
of motion or function according to the recent examination 
report read liberally.  The level of disability appears to 
have been accounted for in the current evaluation, 
particularly in view of the objective symptoms recently shown 
and on several earlier comprehensive examinations.  The 
examiner in 1998 adequately discussed the significance of the 
veteran's pain complaints in his overall level of 
functioning.  The ranges of motion compare favorably to the 
standardized ranges of full hip joint motion, particularly in 
flexion, found at 38 C.F.R. § 4.71, Plate II.  The impairment 
would appear to be compatible with moderate hip impairment.   

As for the left hip, The Board finds that the evidence of 
probative value in view of the detailed description of 
pertinent evaluative criteria, viewed objectively, clearly 
preponderates against the claim for increase of the right hip 
disability rating.  It supports a conclusion that the 
veteran's disorder is manifested by symptoms of persistent 
pain primarily but more recently without significant 
limitation of motion. The level of impairment, overall, 
appears to have been consistent throughout the period covered 
by the appeal in view of the recorded findings on 
comprehensive examinations in 1994 and 1997.  The record 
shows the right hip predominates in the disability picture 
and this appears to be reflected in the recent assessment of 
mild osteoarthritis of the left hip that took into account 
weakness, fatigability and incoordination.  38 C.F.R. § 4.7.  

Thus characterization of the level of hip impairment as mild 
would appear to be consistent with the probative objective 
assessments most recently provided by a VA examiner in 1998. 

The Board notes that from the information on file, 
principally the veteran's numerous letters explaining the 
limitations that result from his disabilities, it appears 
that the appellant's osteoarthritis of the hips has not 
rendered his disability picture unusual or exceptional in 
nature, shown to in and of itself constitute marked 
interference with employment, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an evaluation in excess of the current rating for either hip 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

Malaria
Factual Background

The RO in July 1949 granted service connection for malaria 
and assigned a noncompensable rating from July 1946.  The 
rating was continued under Diagnostic Code 6304 criteria 
after RO review in June 1958.  A 1972 VA examination 
laboratory analysis was reported as negative for malaria 
parasites.

The next pertinent communication from the veteran regarding 
malaria was in 1994.  A VA examination in March 1995 reported 
a history of malaria with an episode of fever without chills 
earlier in 1995.  An examiner reported poor skin turgor, no 
hepatomegaly, renal impairment or heart murmur and heart 
rhythm was regular.  Laboratory analysis of blood for malaria 
was reported as showing none seen.  The diagnosis was history 
of malaria.

On a VA examination in 1998, the examiner reported that the 
veteran claimed to have five episodes of malaria with a good 
sense of well being between attacks and that he described 
symptoms of chilly sensations and low grade fever.  He 
appeared fairly nourished without shortness of breath, 
abdominal pain or chest pain.  

Ultrasound of the liver and spleen was reported as normal and 
a malarial smear was reported as being negative.  The 
diagnosis was negative residuals of malaria.
The diagnosis of normal liver and spleen, no evidence of 
malaris was entered on an examination of the liver gall 
bladder and pancreas.  The examiner reported a negative 
examination for pertinent subjective complaints and objective 
findings.

Criteria

The general rating formula for malaria now in place provides 
a 100 percent evaluation for active disease with residuals 
such as liver or spleen damage rated under the appropriate 
system.  Relapses must be confirmed by malarial parasites in 
blood smears.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

Prior to August 1996 amendments, the 10 percent rating 
contemplated recently active malaria with one relapse in the 
past year, or old cases with moderate disability.  The rating 
criteria were followed by extensive instructional 
information. 
See 38 C.F.R. § 4.88b, Diagnostic Code 6304, in effect prior 
to August 30, 1996.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased (compensable) rating for 
malaria is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Further, the Board observes that the RO as 
a result of the Board remand obtained a contemporaneous, 
comprehensive examination and has reviewed the claim in light 
of the published changes to the rating schedule for systemic 
disorders, effective August 30, 1996 (61 Fed. Reg. 39873 
(1996)) and the holding in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  


Accordingly, the Board finds that further development is not 
warranted to insure due process in light of the comprehensive 
evaluation completed pursuant to the Board's 1997 remand.  
However, since the regulatory change occurred during the 
appeal prior to a final Board decision on the issue, the 
version more favorable to the appellant will apply as it has 
not been otherwise provided, but the revised criteria may not 
be applied earlier their effective date.  Rhodan v. West, 12 
Vet. App. 55 (1998).  The RO reviewed the claim accordingly 
as a result of the Board remand and there does not appear to 
be any deficiency in the development completed pursuant to 
the Board's remand order.  

The Board has reviewed the pertinent evidence that consists 
of VA examinations during the appeal.  The Board finds that 
the veteran has not shown symptoms of malaria.  A compensable 
schedular evaluation would not be appropriate, as he is not 
shown by competent evidence to have active malaria.  There 
are no ascertainable disabling residuals of malaria required 
for a compensable rating at this time or previously.  
38 C.F.R. § 4.31.  Applying the rating criteria liberally 
supports no higher than the current noncompensable rating.  

The Board must observe that the comprehensive VA evaluations 
have not found evidence of malaria.  The Board finds the 1998 
examination particularly probative.  It adequately described 
the extent of the veteran's malaria and clearly supports the 
noncompensable rating.  There has been evidence from the 
veteran of complaints of symptoms which have not been linked 
medically to remote malaria and there is no medical evidence 
to the contrary of record or reported but not obtained.  The 
current criteria look to systemic manifestations.  On the 
recent examination no liver abnormality was reported and no 
other system was mentioned for any malaria-related symptoms.  
Accordingly, in view of the evidence, a higher schedular 
evaluation for malaria is not warranted in the presence of no 
residuals.  See e.g. 38 C.F.R. §§ 4.114 and 4.117, 
respectively. 


The Board notes that from the information on file, 
principally the veteran's numerous letters explaining the 
limitations that result from his disabilities, it appears 
rather clearly that the appellant's malaria has not rendered 
his disability picture unusual or exceptional in nature, 
shown to in and of itself constitute marked interference with 
employment, or to have required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding assignment of a compensable 
evaluation for malaria on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for osteoarthritis of the 
right hip, rated 10 percent disabling prior to January 18, 
1995, and 20 percent thereafter, is denied.

Entitlement to an increased rating for osteoarthritis of the 
left hip is denied.

Entitlement to an increased (compensable) rating for malaria 
is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The Board observes that the RO in June 1998 granted 
entitlement to an individual unemployability rating effective 
in January 1995.  The veteran's September 1998 correspondence 
responding to the RO notification in July 1998 is clearly a 
notice of disagreement as to that issue.  The failure to 
issue a statement of the case in such circumstances is a 
procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, an appeal shall be 
returned to the Board only if perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997). 

In view of the recent precedent mentioned above, the case is 
again remanded for the following action:

1.  The RO should issue a statement of 
the case covering the issue of an earlier 
effective date for the veteran's 
individual unemployability rating than 
decided in the June 1998 rating decision 
which the veteran has disagreed with but 
for which he has not, as yet, been issued 
a statement of the case.  He should be 
advised of the requirements necessary to 
perfect a timely appeal.  

2.  Thereafter, the RO should undertake 
any other indicated development 
applicable to the issue of an earlier 
effective date for the veteran's 
individual unemployability rating in 
light of the veteran's response to the 
statement of the case.   
	
Thereafter, the case should be returned to the Board for 
further consideration, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 19 -


